Exhibit 10.3

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

dated as of

 

August 11, 2005

 

among

 

SUNGARD HOLDCO LLC,

 

SUNGARD DATA SYSTEMS INC.,

 

SOLAR CAPITAL CORP.,

 

THE SUBSIDIARIES OF SUNGARD DATA SYSTEMS INC.

IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I      Definitions     

SECTION 1.01. Credit Agreement

   5

SECTION 1.02. Other Defined Terms

   5 ARTICLE II      Pledge of Securities     

SECTION 2.01. Pledge

   8

SECTION 2.02. Delivery of the Pledged Collateral

   10

SECTION 2.03. Representations, Warranties and Covenants

   11

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests

   12

SECTION 2.05. Registration in Nominee Name; Denominations

   12

SECTION 2.06. Voting Rights; Dividends and Interest

   12 ARTICLE III      Security Interests in Personal Property     

SECTION 3.01. Security Interest

   15

SECTION 3.02. Representations and Warranties

   17

SECTION 3.03. Covenants

   18

SECTION 3.04. Other Actions

   19 ARTICLE IV      Remedies     

SECTION 4.01. Remedies Upon Default

   21

SECTION 4.02. Application of Proceeds

   23 ARTICLE V      Indemnity, Subrogation and Subordination     

SECTION 5.01. Indemnity

   25

SECTION 5.02. Contribution and Subrogation

   25

SECTION 5.03. Subordination

   25



--------------------------------------------------------------------------------

ARTICLE VI      Miscellaneous     

SECTION 6.01. Notices

   26

SECTION 6.02. Waivers; Amendment

   26

SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification

   27

SECTION 6.04. Successors and Assigns

   27

SECTION 6.05. Survival of Agreement

   27

SECTION 6.06. Counterparts; Effectiveness; Several Agreement

   28

SECTION 6.07. Severability

   28

SECTION 6.08. Right of Set-Off

   28

SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process

   29

SECTION 6.10. WAIVER OF JURY TRIAL

   30

SECTION 6.11. Headings

   30

SECTION 6.12. Security Interest Absolute

   30

SECTION 6.13. Termination or Release

   31

SECTION 6.14. Additional Restricted Subsidiaries

   32

SECTION 6.15. Collateral Agent Appointed Attorney-in-Fact

   32

SECTION 6.16. General Authority of the Collateral Agent

   33

SECTION 6.17. Limitation on Collateral Agent’s Responsibilities with Respect to
Existing Notes Holders

   33

SECTION 6.18. Effectiveness of the Merger

   34



--------------------------------------------------------------------------------

Schedules     Schedule I   Subsidiary Parties Schedule II   Pledged Equity;
Pledged Debt Exhibits     Exhibit I   Form of Security Agreement Supplement
Exhibit II   Form of Perfection Certificate



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of August 11, 2005 among SUNGARD HOLDCO LLC
(“Holdings”), SUNGARD DATA SYSTEMS INC., SOLAR CAPITAL CORP., the Subsidiaries
of the Company identified herein and JPMORGAN CHASE BANK, N.A., as Collateral
Agent for the Secured Parties (as defined below).

 

Reference is made to the Credit Agreement dated as of August 11, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, SunGard, the Overseas Borrowers, Holdings,
JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer, each Lender from time to time party thereto, Citigroup Global Markets
Inc. and Deutsche Bank Securities Inc., as Co-Syndication Agents, and Barclays
Bank PLC and The Royal Bank of Canada, as Co-Documentation Agents. The Lenders
have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Holdings and the Subsidiary Parties are affiliates
of the Borrowers, will derive substantial benefits from the extension of credit
to the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit. In
connection with the granting of a security interest in the Pari Passu Collateral
to secure the Credit Agreement Obligations, the Grantors are required by
Section 4.06 of the Existing Notes Indenture to grant an equal and ratable
security interest in the Pari Passu Collateral to secure the Existing Notes
Obligations. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.



--------------------------------------------------------------------------------

“Accounts” has the meaning specified in Article 9 of the New York UCC; provided
that such term shall not include accounts receivable and related assets subject
to any Receivables Facility.

 

“Agreement” means this Security Agreement.

 

“Article 9 Collateral” means the U.S. Article 9 Collateral and the Shared
Article 9 Collateral.

 

“Claiming Party” has the meaning assigned to such term in Section 5.02.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Contributing Party” has the meaning assigned to such term in Section 5.02.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Credit Agreement Collateral” means the U.S. Article 9 Collateral and the U.S.
Pledged Collateral.

 

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

 

“Credit Agreement Secured Parties” means, collectively, the Administrative
Agent, the Lenders, the Hedge Banks, the Supplemental Administrative Agent and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.01(c) of the Credit Agreement.

 

“Existing Notes Holder” means each “Holder” (as defined in the Existing Notes
Indenture).

 

“Existing Notes Indenture” means the indenture dated January 15, 2004 between
SunGard and the Existing Notes Trustee.

 

“Existing Notes Obligations” means the due and punctual payment by SunGard or
the Company, as applicable, of the principal and interest on the Existing Notes,
when and as due.

 

“Existing Notes Secured Parties” means the Existing Notes Holders and the
Existing Notes Trustee.

 

“Existing Notes Trustee” means The Bank of New York, in its capacity as trustee
under the Existing Notes Indenture, and its successors and assigns.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

 

6



--------------------------------------------------------------------------------

“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than Accounts
and other than any intellectual property and related assets subject to the
Intellectual Property Security Agreement) now owned or hereafter acquired by any
Grantor, as the case may be, including corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Contracts and other agreements),
goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor, as the case may be, to secure payment by an Account Debtor of any of
the Accounts.

 

“Grantor” means each of Holdings, the Company and each Subsidiary Party that is
a Domestic Subsidiary.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Pari Passu Collateral” means Collateral that, pursuant to the Existing Notes
Indenture, must be pledged to secure the Existing Notes Obligations if such
Collateral is pledged to secure the Credit Agreement Obligations.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of the Company.

 

“Pledged Collateral” means the U.S. Pledged Collateral and the Shared Pledged
Collateral.

 

“Pledged Debt” means the U.S. Pledged Debt and the Shared Pledged Debt.

 

“Pledged Equity” means the U.S. Pledged Equity and the Shared Pledged Equity.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Secured Obligations” means the Credit Agreement Obligations and the Existing
Notes Obligations.

 

“Secured Parties” means the Credit Agreement Secured Parties and the Existing
Notes Secured Parties.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

7



--------------------------------------------------------------------------------

“Security Interest” means the U.S. Security Interest and the Shared Security
Interest.

 

“Shared Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(c).

 

“Shared Collateral” means the Shared Article 9 Collateral and the Shared Pledged
Collateral.

 

“Shared Pledged Collateral” has the meaning assigned to such term in
Section 2.01(c).

 

“Shared Pledged Debt” has the meaning assigned to such term in Section 2.01(c).

 

“Shared Pledged Equity” has the meaning assigned to such term in
Section 2.01(c).

 

“Shared Security Interest” has the meaning assigned to such term in
Section 3.01(c).

 

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

 

“U.S. Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(a).

 

“U.S. Pledged Collateral” has the meaning assigned to such term in
Section 2.01(a).

 

“U.S. Pledged Debt” has the meaning assigned to such term in Section 2.01(a).

 

“U.S. Pledged Equity” has the meaning assigned to such term in Section 2.01(a).

 

“U.S. Security Interest” has the meaning assigned to such term in
Section 3.01(a).

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01. Pledge. (a) As security for the payment or performance, as the
case may be, in full of the Credit Agreement Obligations, including the U.S.
Guarantees, each Grantor hereby assigns and pledges to the Collateral Agent, its
successors and assigns, for the benefit of the Credit Agreement Secured Parties,
and

 

8



--------------------------------------------------------------------------------

hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Credit Agreement Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under (i) to the extent that
it does not give rise to additional subsidiary reporting requirements under
Rule 3-16 of Regulation S-X promulgated under the Exchange Act, all Equity
Interests held by it and listed on Schedule II and any other Equity Interests
obtained in the future by such Grantor and the certificates representing all
such Equity Interests (the “U.S. Pledged Equity”); provided that the U.S.
Pledged Equity shall not include (A) more than 65% of the issued and outstanding
Equity Interests of any Foreign Subsidiary, (B) Equity Interests of Unrestricted
Subsidiaries, (C) Equity Interests of any Subsidiary of a Foreign Subsidiary,
(D) Equity Interests of any Subsidiary acquired pursuant to a Permitted
Acquisition financed with Indebtedness incurred pursuant to Section 7.03(g) of
the Credit Agreement, (E) Equity Interests of any Person that is not a direct or
indirect, wholly owned Subsidiary of the Company and (F) Equity Interests of any
Subsidiary with respect to which the Administrative Agent has confirmed in
writing to the Company its determination that the costs or other consequences
(including adverse tax consequences) of providing a pledge of its Equity
Interests is excessive in view of the benefits to be obtained by the Lenders;
(ii)(A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “U.S. Pledged Debt”); (iii) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 2.01(a); (iv) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (i) and (ii) above; (v) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (i), (ii), (iii) and
(iv) above; and (vi) all Proceeds of any of the foregoing (the items referred to
in clauses (i) through (vi) above being collectively referred to as the “U.S.
Pledged Collateral”); provided that in no event shall the U.S. Pledged
Collateral include any Pari Passu Collateral (including any Shared Pledged
Collateral).

 

(b) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Grantor other than Holdings hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under (i) to the extent
that it does not give rise to additional subsidiary reporting requirements under
Rule 3-16 of Regulation S-X promulgated under the Exchange Act, all Equity
Interests of Subsidiaries of the Company held by it and listed on Schedule II
and any other Equity Interests of Subsidiaries of the Company obtained in the
future by such Grantor and the certificates representing all such Equity
Interests (the “Shared Pledged Equity”); provided that the Shared Pledged Equity
shall not include (A) more than 65% of the issued and outstanding Equity
Interests of any Foreign Subsidiary, (B) Equity Interests of Unrestricted
Subsidiaries, (C) Equity Interests of any Subsidiary of a Foreign Subsidiary,
(D) Equity Interests of any Subsidiary

 

9



--------------------------------------------------------------------------------

acquired pursuant to a Permitted Acquisition financed with Indebtedness incurred
pursuant to Section 7.03(g) of the Credit Agreement, (E) Equity Interests of any
Person that is not a direct or indirect, wholly owned Subsidiary of the Company
and (F) Equity Interests of any Subsidiary with respect to which the
Administrative Agent has confirmed in writing to the Company its determination
that the costs or other consequences (including adverse tax consequences) of
providing a pledge of its Equity Interests is excessive in view of the benefits
to be obtained by the Lenders; (ii)(A) the debt securities of Subsidiaries of
the Company owned by it and listed opposite the name of such Grantor on Schedule
II, (B) any debt securities of Subsidiaries of the Company obtained in the
future by such Grantor and (C) the promissory notes and any other instruments
evidencing such debt securities (the “Shared Pledged Debt”); (iii) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 2.01(c); (iv) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (i) and (ii) above; (v) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (i), (ii), (iii) and
(iv) above; and (vi) all Proceeds of any of the foregoing (the items referred to
in clauses (i) through (vi) above being collectively referred to as the “Shared
Pledged Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.

 

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the applicable Secured Parties, any and all Pledged Securities (other
than any uncertificated securities, but only for so long as such securities
remain uncertificated) to the extent such Pledged Securities, in the case of
promissory notes or other instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 2.02.

 

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of the Dollar Amount of $10,000,000 owed to
such Grantor by any Person to be evidenced by a duly executed promissory note
that is pledged and delivered to the Collateral Agent, for the benefit of the
applicable Secured Parties, pursuant to the terms hereof.

 

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and

 

10



--------------------------------------------------------------------------------

(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

 

SECTION 2.03. Representations, Warranties and Covenants. Holdings and the
Company jointly and severally represent, warrant and covenant, as to themselves
and the other Grantors, to and with the Collateral Agent, for the benefit of the
Secured Parties, that:

 

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral and Guarantee Requirement;

 

(b) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than Holdings or a subsidiary of Holdings, to the best
of Holdings’ and the Company’s knowledge) have been duly and validly authorized
and issued by the issuers thereof and (i) in the case of Pledged Equity, are
fully paid and nonassessable and (ii) in the case of Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than Holdings or a subsidiary
of Holdings, to the best of Holdings’ and the Company’s knowledge), are legal,
valid and binding obligations of the issuers thereof;

 

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement, and (iv) will defend its title or interest thereto or
therein against any and all Liens (other than the Liens permitted pursuant to
this Section 2.03(c)), however, arising, of all Persons whomsoever;

 

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally and except as described in the Perfection Certificate,
the Pledged Collateral is and will continue to be freely transferable

 

11



--------------------------------------------------------------------------------

and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

 

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

 

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Credit Agreement Obligations and/or the
Existing Notes Obligations, as the case may be; and

 

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

 

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 shall be represented by
a certificate, shall be a “security” within the meaning of Article 8 of the New
York UCC and shall be governed by Article 8 of the New York UCC.

 

SECTION 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing and the Collateral Agent shall give the
Company notice of its intent to exercise such rights, (a) the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent and
each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

 

SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company that the rights of the Grantors under this
Section 2.06 are being suspended:

 

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement, any other Loan Document or the Existing
Notes Indenture or the ability of the Secured Parties to exercise the same.

 

12



--------------------------------------------------------------------------------

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

 

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the applicable Secured Parties and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent).

 

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Company of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to

 

13



--------------------------------------------------------------------------------

paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived, the Collateral Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account.

 

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Company of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

 

(d) Any notice given by the Collateral Agent to the Company suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

14



--------------------------------------------------------------------------------

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Credit Agreement Obligations, including the
U.S. Guarantees, each Grantor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the benefit of the Credit Agreement
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Credit Agreement Secured Parties, a security
interest (the “U.S. Security Interest”) in, all right, title or interest in or
to any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“U.S. Article 9 Collateral”):

 

(i) all Accounts;

 

(ii) all Chattel Paper;

 

(iii) all Documents;

 

(iv) all Equipment;

 

(v) all General Intangibles;

 

(vi) all Instruments;

 

(vii) all Inventory;

 

(viii) all Investment Property;

 

(ix) all books and records pertaining to the U.S. Article 9 Collateral; and

 

(x) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

provided that in no event shall the foregoing constitute a grant of a security
interest in any Pari Passu Collateral (including any Shared Article 9 Collateral
or any Shared Pledged Collateral); provided further that notwithstanding
anything to the contrary in this Agreement, this Agreement shall not constitute
a grant of a security interest in (A) motor vehicles the perfection of a
security interest in which is excluded from the UCC in the relevant
jurisdiction, (B) any Equity Interests in any Unrestricted Subsidiary or any
Equity Interests of any Subsidiary acquired pursuant to a Permitted Acquisition
financed with Indebtedness incurred pursuant to Section 7.03(g) of the Credit
Agreement, (C) more than 65% of the issued and outstanding Equity Interests of
any Foreign Subsidiary, (D) any asset with respect to which the Administrative
Agent has confirmed

 

15



--------------------------------------------------------------------------------

in writing to the Company its determination that the costs or other consequences
(including adverse tax consequences) of providing a security interest in is
excessive in view of the benefits to be obtained by the Lenders, or (E) any
General Intangible, Investment Property or other such rights of a Grantor
arising under any contract, lease, instrument, license or other document if (but
only to the extent that) the grant of a security interest therein would
(x) constitute a violation of a valid and enforceable restriction in respect of
such General Intangible, Investment Property or other such rights in favor of a
third party or under any law, regulation, permit, order or decree of any
Governmental Authority, unless and until all required consents shall have been
obtained (for the avoidance of doubt, the restrictions described herein are not
negative pledges or similar undertakings in favor of a lender or other financial
counterparty) or (y) expressly give any other party in respect of any such
contract, lease, instrument, license or other document, the right to terminate
its obligations thereunder, provided however, that the limitation set forth in
clause (E) above shall not affect, limit, restrict or impair the grant by a
Grantor of a security interest pursuant to this Agreement in any such Collateral
to the extent that an otherwise applicable prohibition or restriction on such
grant is rendered ineffective by any applicable law, including the UCC. Each
Grantor shall, if requested to do so by the Administrative Agent, use
commercially reasonably efforts to obtain any such required consent that is
reasonably obtainable with respect to Collateral which the Administrative Agent
reasonably determines to be material.

 

(b) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Grantor hereby assigns and pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Shared
Security Interest”) in, all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Shared Article 9
Collateral”):

 

(i) all Equipment relating to any real property owned by such Grantor;

 

(ii) to the extent not otherwise included in the foregoing or in the Shared
Pledged Collateral, all other Pari Passu Collateral;

 

(iii) all books and records pertaining to the Shared Article 9 Collateral; and

 

(iv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

 

(c) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments

 

16



--------------------------------------------------------------------------------

thereto that (i) indicate the Collateral as all assets of such Grantor or words
of similar effect as being of an equal or lesser scope or with greater detail,
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon request.

 

(d) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

 

SECTION 3.02. Representations and Warranties. Holdings and the Company jointly
and severally represent and warrant, as to themselves and the other Grantors, to
the Collateral Agent and the Secured Parties that:

 

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

 

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material aspects as of the Closing Date.
The Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Collateral Agent based upon the information provided to the Collateral
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 2 to the Perfection Certificate (or
specified by notice from the applicable Borrower to the Collateral Agent after
the Closing Date in the case of filings, recordings or registrations required by
Section 6.11 of the Credit Agreement), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

 

17



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code. The Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral, other than (i) any nonconsensual Lien that
is expressly permitted pursuant to Section 7.01 of the Credit Agreement and has
priority as a matter of law and (ii) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.

 

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral or (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.

 

SECTION 3.03. Covenants. (a) The Company agrees promptly to notify the
Collateral Agent in writing of any change (i) in corporate name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, or (iii) in the jurisdiction of organization of any Grantor.

 

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

 

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Company shall deliver to the Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Company setting forth the information required pursuant to Schedules 1(a), 1(c),
1(e), 1(f) and 2(b) of the Perfection Certificate or confirming that there has
been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 3.03(c).

 

(d) The Company agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be

 

18



--------------------------------------------------------------------------------

duly filed all such further instruments and documents and take all such actions
as the Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
is in excess of $10,000,000 shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent.

 

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within
10 days after demand for any payment made or any reasonable expense incurred by
the Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, in the other Loan Documents or
in the Existing Notes Indenture.

 

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which is in excess of
$10,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the applicable Secured Parties. Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

 

(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

 

19



--------------------------------------------------------------------------------

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

 

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$10,000,000, such Grantor shall forthwith endorse, assign and deliver the same
to the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

 

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request. If any securities now
or hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor or its nominee through a securities
intermediary or commodity intermediary, upon the Collateral Agent’s request and
following the occurrence of an Event of Default, such Grantor shall immediately
notify the Collateral Agent thereof and at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent shall either (i) cause such securities intermediary or
(as the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Grantor or such nominee, or (ii) in the case of financial assets
or other Investment Property held through a securities intermediary, arrange for
the Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any

 

20



--------------------------------------------------------------------------------

withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Collateral
Agent is the securities intermediary.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Credit Agreement Obligations or the Existing Notes Obligations,
as applicable, under the Uniform Commercial Code or other applicable law and
also may (i) require each Grantor to, and each Grantor agrees that it will at
its expense and upon request of the Collateral Agent forthwith, assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) occupy any premises
owned or, to the extent lawful and permitted, leased by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such occupancy; (iii) exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to or promptly after such exercise; and (iv) subject to the mandatory
requirements of applicable law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the Credit
Agreement Obligations or the Existing Notes Obligations, as applicable, at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a

 

21



--------------------------------------------------------------------------------

public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Company of its intent
to exercise such rights, for the purpose of (i) making, settling and adjusting
claims in respect of Article 9 Collateral

 

22



--------------------------------------------------------------------------------

under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies if
insurance, (ii) making all determinations and decisions with respect thereto and
(iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or to pay any premium in whole or in part
relating thereto. All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, within 10 days of demand, by
the Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.

 

SECTION 4.02. Application of Proceeds. (a) The Collateral Agent shall apply the
proceeds of any collection or sale of Credit Agreement Collateral, including any
Credit Agreement Collateral consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Credit Agreement Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Credit Agreement Obligations (the amounts
so applied to be distributed among the Secured Parties pro rata in accordance
with the amounts of the Credit Agreement Obligations owed to them on the date of
any such distribution); and

 

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

(b) The Collateral Agent shall apply the proceeds of any collection or sale of
Shared Collateral, including any Shared Collateral consisting of cash, as
follows:

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement or any of the Secured Obligations, including all court costs and

 

23



--------------------------------------------------------------------------------

the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Collateral Agent hereunder or under any Mortgage on behalf
of any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any Mortgage;

 

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution);

 

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

(c) If at any time any moneys collected or received by the Collateral Agent
pursuant to this Agreement are distributable pursuant to paragraph (b) above to
the Existing Notes Trustee, and if the Existing Notes Trustee shall notify the
Collateral Agent in writing that no provision is made under the Existing Notes
Indenture for the application by the Existing Notes Trustee of such moneys
(whether because the Existing Notes Indenture does not effectively provide due
and payable or otherwise) and that the Existing Notes Indenture does not
effectively provide for the receipt and the holding by the Existing Notes
Trustee of such moneys pending the application thereof, then the Collateral
Agent, after receipt of such moneys pending the application thereof, then the
Collateral Agent, after receipt of such notification, shall at the direction of
the Existing Notes Trustee, invest such amounts in Cash Equivalents maturing
within 90 days after they are acquired by the Collateral Agent or, in the
absence of such direction, hold such moneys uninvested and shall hold all such
amounts so distributable and all such investments and the net proceeds thereof
in trust solely for the Existing Notes Trustee (in its capacity as trustee) and
for no other purpose until such time as the Existing Notes Trustee shall request
in writing the delivery thereof by the Collateral Agent for application pursuant
to the Existing Notes Indenture. The Collateral Agent shall not be responsible
for any diminution in funds resulting from any such investment or any
liquidation or any liquidation thereof prior to maturity.

 

(d) In making the determination and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon information supplied by the
Existing Notes Trustees as to the amounts of unpaid principal and interest and

 

24



--------------------------------------------------------------------------------

other amounts outstanding with respect to the Existing Notes Obligations and
information supplied by the Administrative Agent as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to the Credit
Agreement Obligations, and the Collateral Agent shall have no liability to any
of the Secured Parties for actions taken in reliance on such information,
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any information so supplied. All
distributions made by the Collateral Agent pursuant to this Section 4.02 shall
be (subject to any decree of any court of competent jurisdiction) final (absent
manifest error), and the Collateral Agent shall have no duty to inquire as to
the application by the Administrative Agent or the Existing Notes Trustee of any
amounts distributed to them.

 

ARTICLE V

 

Indemnity, Subrogation and Subordination

 

SECTION 5.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), each Borrower agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document to
satisfy in whole or in part an obligation owed to any Secured Party, the
relevant Borrower shall indemnify such Grantor in an amount equal to the greater
of the book value or the fair market value of the assets so sold.

 

SECTION 5.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event assets
of any other Subsidiary Party shall be sold pursuant to any Collateral Document
to satisfy any Secured Obligation owed to any Secured Party and such other
Subsidiary Party (the “Claiming Party”) shall not have been fully indemnified by
the relevant Borrower as provided in Section 5.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the greater of the book value
or the fair market value of such assets, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.14, the date of the Security Agreement Supplement hereto executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.02 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

 

SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Grantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Credit Agreement Obligations. No failure on the part of any Borrower
or any Grantor to make the payments required by Sections 5.01 and 5.02 (or any
other payments required

 

25



--------------------------------------------------------------------------------

under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.

 

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Credit Agreement Obligations.

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement or Section 11.02 of the Existing Notes
Indenture, as applicable. All communications and notices hereunder to any
Subsidiary Party shall be given to it in care of the Company as provided in
Section 10.02 of the Credit Agreement.

 

SECTION 6.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, any L/C Issuer or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 6.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement; provided,
however, that the requisite written consent of the Existing Notes Holders or the
Existing Notes Trustee under the Existing Notes Indenture shall be required with
respect to any release, waiver, amendment or other modification of this
Agreement that would materially and adversely affect the rights of the

 

26



--------------------------------------------------------------------------------

Existing Note Holders to equally and ratably share in the security provided for
herein with respect to the Shared Collateral. Except as set forth in this
Section 6.02(b), neither the Existing Notes Holders nor the Existing Notes
Trustee shall have any rights to approve any release, waiver, amendment,
modification, charge, discharge or termination with respect to this Agreement.

 

SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Company agrees to indemnify the Collateral Agent and the other
Indemnitees (as defined in Section 10.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreement or
instrument contemplated hereby, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.

 

(c) Any such amounts payable as provided hereunder shall be additional Credit
Agreement Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 6.03 shall be payable within 10 days
of written demand therefor.

 

SECTION 6.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in

 

27



--------------------------------------------------------------------------------

the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any L/C Issuer or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

 

SECTION 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Loan Party when a counterpart hereof
executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Loan Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

 

SECTION 6.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 6.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Company or any other Loan Party,
any such notice being waived by the Company and each Loan Party to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or

 

28



--------------------------------------------------------------------------------

demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Loan Parties against any and all obligations owing to
such Lender and its Affiliates hereunder, now or hereafter existing,
irrespective of whether or not such Lender or Affiliate shall have made demand
under this Agreement and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that, in the case of any such deposits or
other Indebtedness for the credit or the account of any Foreign Subsidiary, such
set off may only be against any obligations of Foreign Subsidiaries. Each Lender
agrees promptly to notify the Company and the Collateral Agent after any such
set off and application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section 6.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender may have.
Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event shall the assets of any Foreign Subsidiary that is not a Loan Party
constitute collateral security for payment of obligations of the Company or any
Domestic Subsidiary, it being understood that (a) the Equity Interests of any
Foreign Subsidiary that is not a Loan Party do not constitute such an asset and
(b) the provisions hereof shall not limit, reduce or otherwise diminish in any
respect the Borrowers’ obligations to make any mandatory prepayment pursuant to
Section 2.05(b)(ii) of the Credit Agreement.

 

SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York City and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Collateral Agent, any L/C Issuer or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.

 

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan

 

29



--------------------------------------------------------------------------------

Document in any court referred to in paragraph (b) of this Section 6.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 6.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10.

 

SECTION 6.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 6.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, the Existing
Notes Indenture, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, the
Existing Notes Indenture or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

 

30



--------------------------------------------------------------------------------

SECTION 6.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Secured Obligations when all the outstanding Credit Agreement Obligations
have been indefeasibly paid in full and the Lenders have no further commitment
to lend under the Credit Agreement, the L/C Obligations have been reduced to
zero and the L/C Issuers have no further obligations to issue Letters of Credit
under the Credit Agreement.

 

(b) This Agreement and the Shared Security Interest shall terminate with respect
to the Existing Notes Trustee and the Existing Notes Holders when all Existing
Notes Obligations have been indefeasibly paid in full.

 

(c) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Company; provided that the Required Lenders
shall have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

 

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

 

(e) In the event that Rule 3-16 of Regulation S-X of the Exchange Act is
amended, modified or interpreted by the SEC or any other relevant Governmental
Authority to require (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would require) the filing with
the SEC (or any other Governmental Authority) of separate financial statements
of any Subsidiary of the Company due to the fact that the Equity Interests of
such Subsidiary are pledged under this Agreement, then the Equity Interests of
such Subsidiary shall automatically be deemed not to be part of the Collateral
to the extent necessary not to be subject to such requirement. Notwithstanding
anything to the contrary in this Agreement, if Equity Interests of any
Subsidiary are not required to be pledged under this Agreement because Rule 3-16
of Regulation S-X of the Exchange Act would require the filing of separate
financial statements of such Subsidiary if its Equity Interests were so pledged,
in the event that Rule 3-16 of Regulation S-X of the Exchange Act is amended,
modified or interpreted by the SEC or any other relevant Governmental Authority
to no longer require (or is replaced with another rule or regulation that would
not require) the filing of separate financial statements of such Subsidiary if
some or all of its Equity Interests are pledged under this Agreement, then such
Equity Interests of such Subsidiary shall automatically be deemed part of the
Collateral and pledged under this Agreement.

 

31



--------------------------------------------------------------------------------

(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d) or (e), the Collateral Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 6.13 shall be without recourse to
or warranty by the Collateral Agent.

 

SECTION 6.14. Additional Restricted Subsidiaries. Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Subsidiary Parties upon
becoming Restricted Subsidiaries. Upon execution and delivery by the Collateral
Agent and a Restricted Subsidiary of a Security Agreement Supplement, such
Restricted Subsidiary shall become a Subsidiary Party hereunder with the same
force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

SECTION 6.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Company of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any

 

32



--------------------------------------------------------------------------------

action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

 

SECTION 6.16. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

 

SECTION 6.17. Limitation on Collateral Agent’s Responsibilities with Respect to
Existing Notes Holders. (a) The obligations of the Collateral Agent to the
Existing Notes Holders and the Existing Notes Trustee hereunder shall be limited
solely to (i) holding the Shared Collateral for the ratable benefit of the
Existing Notes Holders and the Existing Notes Trustee for so long as (A) any
Existing Notes Obligations remain outstanding and (B) any Existing Notes
Obligations are secured by such Shared Collateral, (ii) subject to the
instructions of the Required Lenders, enforcing the rights of the Existing Notes
Holders in their capacities as Secured Parties in respect of Shared Collateral
and (iii) distributing any proceeds received by the Collateral Agent from the
sale, collection or realization of the Shared Collateral to the Existing Notes
Holders and the Existing Notes Trustee in respect of the Existing Notes
Obligations in accordance with the terms of this Agreement. Neither the Existing
Notes Holders nor the Existing Notes Trustee shall be entitled to exercise (or
direct the Collateral Agent to exercise) any rights or remedies hereunder with
respect to the Existing Notes Obligations, including without limitation the
right to receive any payments, enforce the Shared Security Interest, request any
action, institute proceedings, give any instructions, make any election, notice
Account Debtors, make collections, sell or otherwise foreclose on any portion of
the Collateral or execute any amendment, supplement, or acknowledgment hereof.
This Agreement shall not create any liability of the Collateral Agent or the
Credit Agreement Secured Parties to the Existing Notes Holders or to the
Existing Notes Trustee by reason of actions taken with respect to the creation,
perfection or continuation of the Shared Security Interest on the Shared
Collateral, actions with respect to the occurrence of an Event of Default,
actions with respect to the foreclosure upon, sale, release, or

 

33



--------------------------------------------------------------------------------

depreciation of, or failure to realize upon, any of the Shared Collateral or
action with respect to the collection of any claim for all or any part of the
Existing Notes Obligations from any Account Debtor, guarantor or any other party
or the valuation, use or protection of the Shared Collateral. By acceptance of
the benefits under this Agreement and the other Collateral Documents, the
Existing Notes Holders and the Existing Notes Trustee will be deemed to have
acknowledged and agreed that the provisions of the preceding sentence are
intended to induce the Lenders to permit such Persons to be Secured Parties
under this Agreement and certain of the other Collateral Documents and are being
relied upon by the Lenders as consideration therefor.

 

(b) The Collateral Agent shall not be required to ascertain or inquire as to the
performance by SunGard or the Company, as applicable, of the Existing Notes
Obligations.

 

(c) The Collateral Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys-in-fact, and shall not be responsible for the gross negligence or
wilful misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and without gross negligence or wilful misconduct.

 

(d) The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Collateral Agent shall have received a notice of Event of
Default or a notice from the Grantor, the Trustee or the Secured Parties to the
Collateral Agent in its capacity as Collateral Agent indicating that an Event of
Default has occurred. The Collateral Agent shall have no obligation either prior
to or after receiving such notice to inquire whether an Event of Default has, in
fact, occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

 

(e) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall or shall be construed to (i) result in the Shared Security Interest not
securing the Existing Notes Obligations less than equally and ratably with the
Credit Agreement Obligations pursuant to Section 4.06 of the Existing Notes
Indenture to the extent required or (ii) modify or affect the rights of the
Existing Notes Holders to receive the pro rata share specified in
Section 4.02(b) of any proceeds of any collection or sale of Shared Collateral.

 

(f) The parties hereto agree that the Existing Notes Obligations and the Credit
Agreement Obligations are, and will be, equally and ratably secured with each
other by the Liens on the Shared Collateral, and that it is their intention to
give full effect to the equal and ratable provision of Section 4.06 of the
Existing Notes Indenture, as in effect on the date hereof.

 

SECTION 6.18. Effectiveness of the Merger. SunGard and its Subsidiaries shall
have no rights or obligations hereunder until the consummation of the Merger and
any representations and warranties of SunGard or any of its Subsidiaries
hereunder shall not become effective until such time. Upon consummation of the
Merger, SunGard shall succeed to all the rights and obligations of Solar Capital
Corp. under this Agreement and all rights, obligations, representations and
warranties of SunGard and its Subsidiaries shall become effective as of the date
hereof, without any further action by any Person.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SUNGARD HOLDCO LLC, by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Executive Vice President,
Chief Financial Officer and Assistant Secretary

 

SUNGARD DATA SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane
    Title: Senior Vice President -
Finance and Chief Financial Officer

 

SOLAR CAPITAL CORP., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Executive Vice President,
Chief Financial Officer and Assistant Secretary

 

ASC SOFTWARE INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ASSENT SOFTWARE LLC, by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: President, Assistant Secretary
and Treasurer

 

AUTOMATED SECURITIES CLEARANCE, LTD., by   /s/ Michael J. Ruane     Name:
Michael J. Ruane     Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

BANCWARE, INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Assistant Clerk and Treasurer

 

DATA TECHNOLOGY SERVICES INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane     Title: President, Treasurer and
Assistant Secretary

 

DERIVATECH RISK SOLUTIONS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ELINK PROCESSING LLC, by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

EXETER EDUCATIONAL MANAGEMENT SYSTEMS, INC., by   /s/ Michael J. Ruane     Name:
Michael J. Ruane     Title: Assistant Vice President and
Assistant Secretary

 

FDP CORP., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President and
Assistant Secretary

 

FINANCIAL DATA PLANNING CORP., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane     Title: Assistant Vice President and
Assistant Secretary

 

FINANCIAL TECHNOLOGY SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael
J. Ruane     Title: President, Treasurer and
Assistant Secretary

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

HTE-UCS, INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Assistant Secretary and Treasurer

 

INFLOW LLC, by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Assistant Secretary and Treasurer

 

MBM INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
President, Treasurer and
Assistant Secretary

 

MICROHEDGE INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Assistant Secretary and Treasurer

 

ONLINE SECURITIES PROCESSING INC., by   /s/ Michael J. Ruane     Name: Michael
J. Ruane     Title: President, Treasurer and
Assistant Secretary

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

PLAID BROTHERS SOFTWARE, INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane     Title: Assistant Vice President,
Treasurer and Assistant Secretary

 

PORTFOLIO VENTURES INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane  
  Title: President, Treasurer and
Assistant Secretary

 

PRESCIENT MARKETS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

PROTOGENT, INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Treasurer and Assistant Secretary

 

SIS EUROPE HOLDINGS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane  
  Title: President, Treasurer and
Assistant Secretary

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SRS DEVELOPMENT INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: President, Treasurer and

Assistant Secretary

SUNGARD ADVISOR

TECHNOLOGIES INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Treasurer and Assistant Secretary

SUNGARD ASIA PACIFIC INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane
   

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD ASSET MANAGEMENT

SYSTEMS INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Treasurer and Assistant Secretary

SUNGARD AVAILABILITY INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane
   

Title: Assistant Vice President,

Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD AVAILABILITY SERVICES

LP,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Treasurer and Assistant Secretary

SUNGARD AVAILABILITY SERVICES

LTD.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: President, Treasurer and

Assistant Secretary

SUNGARD BI-TECH INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD BSR INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD BUSINESS SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President, and

Assistant Secretary

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD CANADA HOLDINGS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: President, Treasurer and

Assistant Secretary

SUNGARD COLLEGIS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD COMPUTER SERVICES LLC, by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD CORBEL INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President and

Assistant Secretary

SUNGARD DEVELOPMENT CORPORATION, by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: President, Treasurer and

Assistant Secretary

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD DIS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: President Treasurer and

Assistant Secretary

SUNGARD ENERGY SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD ENFORM CONSULTING

INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD EPROCESS

INTELLIGENCE INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD EXPERT SOLUTIONS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President, and

Assistant Secretary

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD FINANCIAL SYSTEMS

INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD HTE INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD INSURANCE SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President and

Assistant Secretary

SUNGARD INVESTMENT PRODUCTS

INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD INVESTMENT SYSTEMS

INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD INVESTMENT VENTURES LLC,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: President, Treasurer and
Assistant Secretary SUNGARD KIODEX INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD MARKET DATA SERVICES INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD NETWORK SOLUTIONS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

   

Title: Assistant Vice President and

Assistant Secretary

SUNGARD PENTAMATION INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD REFERENCE DATA SOLUTIONS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD SAS HOLDINGS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: President, Treasurer and
Assistant Secretary SUNGARD SCT INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President and
Assistant Secretary SUNGARD SECURITIES FINANCE INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Treasurer and Assistant Secretary SUNGARD SECURITIES FINANCE INTERNATIONAL INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Treasurer and Assistant Secretary

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD SHAREHOLDER SYSTEMS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President and
Assistant Secretary SUNGARD SOFTWARE, INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: President, Treasurer and
Assistant Secretary SUNGARD SYSTEMS INTERNATIONAL INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD TECHNOLOGY SERVICES INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD TRADING SYSTEMS VAR LLC,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD TREASURY SYSTEMS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD TRUST SYSTEMS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Treasurer and Assistant Secretary SUNGARD WEALTH MANAGEMENT SERVICES, LLC,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD WORKFLOW SOLUTIONS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President and
Assistant Secretary SYSTEMS & COMPUTER TECHNOLOGY CORPORATION,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President and
Assistant Secretary TRUST TAX SERVICES OF AMERICA, INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Clerk and Treasurer WALL STREET CONCEPTS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

WORLD SYSTEMS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Collateral Agent,

by

  /s/ Bruce Borden    

Name:

 

BRUCE BORDEN

   

Title:

  VICE PRESIDENT